DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
 
Response to Amendment

The response filed 15 March 2022 has been entered. Claims 1-33 are pending in this application. Claims 27-33 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Pre-grant Publication 2011/0018703), hereinafter Tracy, in view of Marotta (Non-Patent Literature – Predicting Reliability of Tactical Missiles Using Health Monitoring Data and Probabilistic Engineering Analyses), hereinafter Marotta.

Regarding Independent Claim 1 and Claim 9, Tracy discloses an effector (Paragraph 0015, Lines 7-9 – the effector is a missile) comprising: 
an effector body (206) including a rocket motor (Figure 2) having a solid propellant grain (204); 
an effector health monitor system associated with the rocket motor (100 – Figure 2 – the monitor system, 100, is associated with the rocket motor as shown in Figure 2), the effector health monitor system includes: 
a characteristic sensor suite (120, 122, 207 and 209) including at least first (122/207 and 209) and second characteristic sensors (120) coupled with the effector (Figure 2 – the sensors are coupled/attached to various components of the effector/missile): 
at least the first characteristic sensor is engaged with the solid propellant grain (Figure 2 – the at least first sensor, 207 and 209, is embedded (Claim 9)/engaged with the solid propellant grain, 204) and configured to measure a failure characteristic of the solid propellant grain (Figure 2 – Paragraphs 0013 and 0030-0031 – the sensors 207 and 209 are condition sensors which measure the health of the propellant grain and therefore different failure characteristics); and 
the second characteristic sensor (120) is configured to measure at least one environmental characteristic proximate to the solid propellant grain (Figures 1 and 2 – Paragraph 0028 – the second sensor, 120, takes measurements of the environment and therefore as shown in Figure 2 the environment next to /proximate the solid propellant grain); 
a communication hub (104) coupled with at least the first and second characteristic sensors (Figure 1 – Paragraph 0014 – the communication hub, 104, is part of the module, 100, and send out the data collected by the sensors therefore it is coupled to the first and second sensors), the communication hub is configured to communicate the measured failure and environmental characteristics outside of the effector body (Paragraph 0041 and Paragraph 0007, Lines 11-13 – the communication hub, 104, send the measured characteristics to an external device outside of the effector body); 
a failure identification module (Paragraph 0019 – the controller, 102, has a module that determines if a measured characteristic exceeds a limit/threshold) configured to compare at least the measured failure characteristic with a failure threshold (Paragraph 19 and 38 – the module of the controller compares the measured value, for example shock, to a predefined level/failure threshold, e.g. 10.0 Gs, and then further compares it to a table of the highest measured shocks, e.g. ten highest shocks, where the lowest of the ten highest shocks is the threshold; these highest shocks are considered as possible contribute to failure and therefore are considered failure characteristics) and identify an failure event based on the comparison (Paragraph 38 – if the measured shock exceeds the threshold then the measurement is recorded with a time and date and therefore is identified as an actual failure event based on the comparison as it exceeded the threshold); and 
a failure model generation module configured to log the at least one measured environmental characteristic preceding the identified failure event with the identified failure event (Paragraphs 0035 and 0038 – the controller stores the measured data and has a module that upon identifying the failure event records the temperature/environmental characteristic that preceded the failure event).
Tracey does not explicitly disclose the failure identification module identifying an actual failure event associated with the rocket motor based on the comparison, wherein the failure threshold is based on one or more preceding actual failure events of one or more other rocket motors.
However, Marotta teaches a health monitoring method for rocket motors (Title) where data from previous actual failures of other rocket motors are used to generate models and provide proactive monitoring, i.e. thresholds, of other rocket motors (Page 2, Paragraphs 3 and 9-10 and Page 3 Paragraph 2 – the data collected from previous failures is used to develop the predictive models, i.e. thresholds, for determining the service life of the rocket motor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by making the failure identification module use data from past actual failures, i.e. from other rocket motors, to determine the thresholds used for comparison, as taught by Marotta, resulting the failure event becoming an actual failure event wherein the failure threshold is based on one or more preceding actual failure events of one or more other rocket motors in order to make a more proactive surveillance system rather than reactive (Marotta – Page 2, Paragraph 10).

Regarding Claim 3, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the first characteristic sensor includes strain sensors (Paragraph 0030 – the first characteristic sensor, 122, includes strain sensors) and chemical sensors (Paragraph 0032 – the embedded/first characteristic sensors include gas/chemical sensors).
It is noted that the remaining limitations are listed as alternatives and therefore are not required when one or more of the other alternatives is disclosed.

Regarding Claim 4, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the second characteristic sensor includes one or more of vibration, mechanical shock, temperature, humidity (Paragraph 0017 – the second characteristic sensor includes temperature, shock, vibration, and humidity sensors).
It is noted that the remaining limitations are listed as alternatives and therefore are not required when one or more of the other alternatives is disclosed.

Regarding Claim 5, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the communication hub includes a wireless transmitter, 106, configured to communicate outside the effector body (Paragraph 0007, Lines 11-13 and Paragraph 0041 – the wireless transmitter, 106, sends the data to an external device and therefore communicates outside of the effector body).

Regarding Claim 6, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the first and second characteristic sensors are configured to measure the respective failure characteristic and environmental characteristic in an ongoing manner (Paragraphs 0037-0038 – the measurements for the failure characteristics, i.e. strain, and the environmental characteristics, i.e. temperature and humidity, are measured in an ongoing manner and compared to a table of highest of each category).

Regarding Claim 7, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the rocket motor includes a propellant liner (Paragraph 0031 – the rocket motor has a liner located at the inner periphery of the casing, 206), and the propellant liner houses the solid propellant and at least one of the first or second characteristic sensors therein (Figure 2 – the inner periphery of the casing and therefore the liner surrounds/houses the propellant, 204, and the first characteristic sensors, 207 and 209).

Regarding Claim 8, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses at least one of the first or second characteristic sensors is coupled along an interior surface of the propellant liner and engaged with the solid propellant (Figure 2 – Paragraph 0031 – a first characteristic sensor, 209, is located at the liner and is engaged in the propellant).

Regarding Claim 12, Tracy in view of Marotta disclose the invention as claimed and discussed above. 
Tracy further discloses the characteristic sensor suite includes a plurality of sensors (Figures 1 and 2 – the module includes a sensor suite which includes various sensors, 120, 122, 207 and 209), including the second characteristic sensor, 120, configured to measure a plurality of environmental characteristics (Paragraph 0017 – the second characteristic sensors measure a plurality of environmental characteristics), and the failure model generation module includes: 
an association module configured to associate measurements of the plurality of environmental characteristics preceding the identified actual failure event with the identified actual failure event (Paragraphs 0035 and 0038 – when the failure event is recorded, i.e. the measured shock exceeds the lowest value in the table/threshold, the module, 100, records the corresponding environmental characteristics, i.e. temperature, and therefore associates the two);
Tracy does not disclose the failure model generation module includes: 
a relationship module configured to empirically generate a failure model based on the identified actual failure event and the associated measurements of the plurality of environmental characteristics preceding the identified actual failure event.
However, Marotta teaches a relationship module (Page 3, Section “Probabilistic Prognostic Modeling”, 4th Paragraph – the method generates models that relate various characteristics and therefore is a relationship module) configured to empirically generate a failure model based on the communicated data (Page 4, Lines 2-3 and Page 4, Lines 1-5 – the methods use empirical data to generate a failure/reliability model based on the measured data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta to include a relationship module that is configured to empirically generate a failure model based on the communicated/recorded data, which in Tracy is the identified actual failure event and the associated measurements of the plurality of environmental characteristics preceding the identified actual failure event, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Claim 13, Tracy in view of Marotta disclose the invention as claimed and discussed above.  
Tracy discloses comparing ongoing measurements of the plurality of environmental characteristics with other data/model to identify another failure event (Paragraphs 0037-0039 – the module, 100, compares the ongoing measurements to the table to identify another failure event, i.e. exceeding the lowest value in the table).
Thus the combination of Tracy in view of Marotta, as discussed above, result in the failure identification module is configured to compare ongoing measurements of the plurality of environmental characteristics with the failure model to identify another failure event.
Tracy in view of Marotta, as discussed so far, do not disclose wherein identification of another failure event includes prediction of another failure event.
However, Marotta teaches the method for using health monitoring data using comparison with failure models to identify other failure events (Page 3, Paragraph 1 – the data collected from the health monitoring system is compared with the models to determine the health of the rocket motor), wherein identification of another failure event includes prediction of another failure event (Page 3, Paragraph 7, Lines 3-6Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models, as shown in Figure 1, that include predictions that include reliability/failure events, i.e. when the induced load exceeds the material capability trend).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta by making the identification of another failure event includes prediction of another failure event, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Claim 14, Tracy in view of Marotta disclose the invention as claimed and discussed above.  Tracy in view of Marotta, as discussed so far, do not disclose the relationship module is configured to empirically generate a plurality of failure models, each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the respective identified failure event.
However, Marotta teaches the method where the relationship module is configured to empirically generate a plurality of failure models (Page 3, Paragraph 4, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates a plurality of failure models based on empirical data), each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the communicated data (Page 3, Paragraph 4, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the failure models are generate for various measured characteristics, i.e. environmental characteristics that are measured and communicated by the health monitoring system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta by making the relationship module being configured to empirically generate a plurality of failure models, each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the communicated/recorded data, which in Tracy is the respective identified failure event, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Claim 15, Tracy in view of Marotta disclose the invention as claimed and discussed above.  Tracy in view of Marotta, as discussed so far, do not disclose the relationship module is configured to empirically generate a synthesized failure model based on the measured plurality of environmental characteristics associated with a plurality of identified failure events.
However, Marotta teaches the method where the relationship module is configured to empirically generate a synthesized failure model based on the measured plurality of environmental characteristics associated with a plurality of communicated data (Page 2, Paragraph 3 and 9-10 and Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models using synthesized loads and measured/communicated data including from previously failed motors, as shown in Figure 1, where a number of data points are provided).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta by making the relationship module being configured to empirically generate a synthesized failure model based on the communicated/recorded data, which in Tracy is the measured plurality of environmental characteristics associated with a plurality of identified failure events, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Independent Claim 16, Tracy discloses an effector (Paragraph 0015, Lines 7-9 – the effector is a missile) comprising: 
an effector body (206) including a rocket motor (Figure 2) having a solid propellant grain (204); 
an effector health monitor system associated with the rocket motor (100 – Figure 2 – the monitor system, 100, is associated with the rocket motor as shown in Figure 2), the effector health monitor system includes: 
a characteristic sensor suite (120, 122, 207 and 209) including one or more characteristic sensors coupled with the effector (Figure 2 – the sensors are coupled/attached to various components of the effector/missile), the one or more characteristic sensors include: 
a first characteristic sensor (120 – Figures 1 and 2 – a plurality of characteristic sensors are shown, therefore the left most sensor in Figure 1 is the first characteristic sensor) configured to measure a first environmental characteristic proximate to the to the rocket motor (Figures 1 and 2 – Paragraphs 0017- 0028 – the first characteristic sensor, 120, takes measurements of the environment/shock and therefore as shown in Figure 2 the environment next to /proximate the rocket motor); 
a communication hub (104) coupled with at least the one or more characteristic sensors (Figure 1 – Paragraph 0014 – the communication hub, 104, is part of the module, 100, and send out the data collected by the sensors therefore it is coupled to the one or more characteristic sensors), the communication hub is configured to communicate the measured failure and environmental characteristics outside of the effector body (Paragraph 0041 and Paragraph 0007, Lines 11-13 – the communication hub, 104, send the measured characteristics to an external device outside of the effector body); 
a failure identification module (Paragraph 0019 – the controller, 102, has a module that determines if a measured characteristic exceeds a limit/threshold) configured to apply at least the measured first environmental characteristic to a failure model (Paragraph 19 and 38 – the module of the controller compares the measured value, for example shock, to a predefined level/model, e.g. 10.0 Gs, and then further compares it to a table of the highest measured shocks, e.g. ten highest shocks, where the lowest of the ten highest shocks is the threshold; these highest shocks may contribute to failure and therefore are considered failure characteristics) and identify a failure event of the solid propellant grain (Paragraph 38 – if the measured shock exceeds the threshold then the measurement is recorded with a time and date and therefore is identified as a failure event based on the comparison as it could lead to failure of the solid propellant grain).
Tracy does not disclose the failure model based on one or more preceding actual failure events of one or more other rocket motors.
However, Marotta teaches a health monitoring method for rocket motors (Title) where data from previous actual failures of other rocket motors are used to generate models and provide proactive monitoring, i.e. thresholds, of other rocket motors (Page 2, Paragraphs 3 and 9-10 and Page 3 Paragraph 2 – the data collected from previous failures is used to develop the predictive models, i.e. thresholds, for determining the service life of the rocket motor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by making the failure identification module use data from past actual failures, i.e. from other rocket motors, to determine the failure models/thresholds used for comparison, as taught by Marotta, resulting the failure model based on one or more preceding actual failure events of one or more other rocket motors in order to make a more proactive surveillance system rather than reactive (Marotta – Page 2, Paragraph 10).

Regarding Claim 17, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses wherein the one or more characteristic sensors include a second characteristic sensor (120 – Figures 1 and 2 – a plurality of characteristic sensors are shown, therefore the right most sensor in Figure 1 is the second characteristic sensor) configured to measure a second environmental characteristic proximate to the rocket motor (Figures 1 and 2 – Paragraphs 0017- 0028 – the second characteristic sensor, 120, takes measurements of the environment/temperature and therefore as shown in Figure 2 the environment next to /proximate the rocket motor), the second environmental characteristic different than the first environmental characteristic (Paragraph 0017 – the first characteristic sensor measures shock and the second characteristic sensor measure temperature and therefore they are different).

Regarding Claim 18, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses a weather seal (203) configured for isolating the solid propellant grain from an exterior environment (Paragraph 0028 – the weather seal, 203, seals the propellant grain in the combustion chamber and isolates it from the exterior environment), and the weather seal includes the second characteristic sensor (Figures 1 and 2 – the second sensor is included on the module and therefore is included on the weather seal, 203, as shown in Figure 2).

Regarding Claim 19, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the first characteristic sensor includes one or more of vibration, mechanical shock, temperature, humidity (Paragraph 0017 – the first characteristic sensor includes temperature, vibration, shock and humidity sensors).
It is noted that the remaining limitation is listed as an alternative and therefore is not required when one or more of the other alternatives is disclosed.

Regarding Claim 20, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the failure model includes a plurality of failure models (Paragraphs 0037-0039 – a plurality of tables/failure models are kept), each failure model includes: 
a first environmental threshold (Paragraphs 0037-0039 – each of the tables/failure models includes a lowest value which is the first environmental threshold) associated with a prior logged failure event (Paragraph 0037-0039 – the logged lowest was a prior failure event indication as the measurement was logged); and 
the failure identification module includes a comparator configured to compare the measured first measured environmental characteristic to the first environmental threshold of the plurality of failure models to identify failure of the solid propellant grain (Paragraph 0037-39 – the module, 100, includes the programming/failure identification module that compares the measured value with the table and specifically the lowest measured value/threshold of that table to determine if it exceeds that threshold, which is then recorded and used to determine the failure of the solid propellant grain).

Regarding Claim 21, Tracy in view of Marotta disclose the invention as claimed and discussed above.
Tracy in view of Marotta, as discussed so far, do not disclose the failure model includes a failure model synthesized from previously measured first environmental characteristics associated with one or more actual failure events.
However, Marotta teaches the method that includes a failure model synthesized from previously measured and communicated data (Page 2, Paragraphs 3 and 9-10, Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models using synthesized loads and measured/communicated data, which includes data collected from previously failed rocket motors, as shown in Figure 1, where a number of data points are provided, where the data points include historic/previous measured data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta by making the failure model include a failure model synthesized from previously measured and communicated data of the first environmental characteristics associated with one or more actual failure events, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Claim 22, Tracy in view of Marotta disclose the invention as claimed and discussed above.
Tracy in view of Marotta, as discussed so far, do not disclose the failure model includes an empirically synthesized failure model.
However, Marotta teaches the method wherein the failure model includes an empirically synthesized failure model (Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the failure model uses synthesized loads and empirical data to predict the reliability/failure of the solid rocket motor). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta by making the failure model include an empirically synthesized failure model, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Regarding Claim 23, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the communication hub includes a wireless transmitter (106) configured to communicate outside the effector body (Paragraph 0007, Lines 11-13 and Paragraph 0041 – the wireless transmitter, 106, sends the data to an external device and therefore communicates outside of the effector body).

Regarding Claim 24, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the rocket motor includes a propellant liner (Paragraph 0031 – the rocket motor has a liner located at the inner periphery of the casing, 206), and the propellant liner houses the solid propellant and at least the first characteristic sensor thereon (Figure 2 – the inner periphery of the casing and therefore the liner surrounds/houses the propellant, 204; the first characteristic sensor is located on the module, 100, which is radially within and therefore housed in the propellant liner).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Marotta as applied to claim 1 above, and further in view of Watkins (Non-Patent Literature – Nanotechnology Propellant Health Monitoring Sensors), hereinafter Watkins.

Regarding Claim 2, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the first characteristic sensor includes at least a stress/strain (Paragraph 0030 – the first characteristic sensors include stress/strain sensors) and temperature sensor (Paragraph 0034 – the first characteristic sensors include temperature sensors) and the respective failure characteristic includes one or more of stress, strain and temperature (Paragraphs 0030 and 0034 – the first characteristic sensors includes stress/strain and temperature).
Tracy in view of Marotta do not explicitly disclose a thermal age sensor.
However, Watkins teaches the use of thermal age sensors (Slide 10 – the sensor is affected by thermally induced chemical reactions and therefore changes resistance to determine the age of the propellant) in monitoring the health of solid rocket motors (Slide 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Marotta to include the first characteristic sensor including a thermal age sensor, as taught by Watkins, in order to accurately determine the amount of stabilizer remaining in the propellant (Watkins – Slide 11) thereby allowing accurate determination of the remaining life of the solid rocket motor.

Claim(s) 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Marotta as applied to claim 1 and 16 above, and further in view of Novak (U.S. Pre-grant Publication 2018/0119645), hereinafter Novak.
 
Regarding Claims 10, 11, 25 and 26, Tracy in view of Marotta disclose the invention as claimed and discussed above. Tracy further discloses the effector health monitor system includes an assessment tool (Paragraph 0007, Lines 11-13 – the system includes a device external to the effector which is in communication with the module, 100), and the assessment tool includes:
a communication interface configured to communicate with the communication hub (Paragraph 0007, Lines 11-13 – the assessment tool/external device communicates with the communication hub, 104, of the module, 100, and therefore necessarily has a communication interface that communicates with the communication hub).
Tracy in view of Marotta do not disclose (Claims 10 and 25) the assessment tool includes: the failure identification module; the failure model generation module;
(Claims 11 and 26) wherein the assessment tool includes one or more of a hand portable reader, smart device, smart phone, laptop, personal computer, effector storage housing, server or server node.
However, Novak teaches a solid rocket motor health monitoring system (Title) that includes an assessment tool (46) (Claims 10 and 25) wherein the assessment tool includes health monitoring diagnostic and prognostic processes (Paragraphs 0034-0035 – data collected from the sensors is sent to the assessment tool, 46, where the assessment tool performs diagnostic and prognostic functions to determine the health of the rocket motor); (Claims 11 and 26) wherein the assessment tool includes a laptop (Figure 3 – the assessment tool, 46, is shown to be a laptop).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy to include (Claims 10 and 25) the assessment tool includes diagnostic and prognostic procedures, i.e. the failure identification module and the failure model generation module of Tracy, and (Claims 11 and 26) wherein the assessment tool includes a laptop, as taught by Novak, in order move functions that require greater computing capacity away from the low power microprocessor (Novak – Paragraph 0037) thereby increasing the longevity of the power supply of the remote sensor module.
The remaining limitations are listed as alternatives and therefore are not required when at least one other alternative is disclosed.

Response to Arguments
Applicant’s arguments with respect to Tracy have been considered but are moot in view of the new grounds of rejection set forth herein.
The arguments regarding Watkins and Novak are based on the arguments regarding Tracy and therefore a moot in view of the new grounds of rejection set forth herein.
In response to Applicant’s argument that Marotta does not disclose developing models/failure event based on identified failure event it is respectfully pointed out that at least in Page 2, Paragraphs 3, 9 and 10 Marotta discloses analyzing and assessing previous failures, i.e. actual failure events to determine failure modes and then using these failure modes, i.e. relative models and thresholds, to create a more proactive surveillance program for the rocket motors.  Therefore even though Marotta describes refining the models based on other information the basis for the proactive health monitoring program is using the already established failure modes/actual failures that have occurred.  Thus a combination of Tracy and Marotta would render the claimed limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                      /KYLE ROBERT THOMAS/Examiner, Art Unit 3741